Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (including Figure 1) in view of Ernst et al (US 4109978). With respect to claims 1 and 6, Applicant’s Prior Art (hereafter, APA) discloses the basic claimed structure including a device for fastening an actuator cylinder to an outboard marine motor with a fastening rod insertable inside the outboard marine motor, the fastening rod having ends each inserted inside a corresponding seat defined in one of two terminal elements, such that the fastening rod has a relative rotation to the two terminal elements, the two terminal elements being fastened to the actuator cylinder, wherein the outboard marine motor is integral with the fastening rod, so that the outboard marine motor is enabled to oscillate around a longitudinal axis (Figure1). Not disclosed by APA is an insulating element configured to at least partially surround a surface of each end of the fastening rod. Ernst et al teach an insulating bushing element 10 configured to at least partially surround a surface of ends of a fastening rod 11 (Figures 1, 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of APA with an insulating .
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogino (US 6341991) shows a bushing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617